DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Prochnau et al (U.S.Pat. 10,095,126) in view of Marineau et al (U.S.Pat.9,216,045).
[AltContent: arrow]
    PNG
    media_image1.png
    235
    356
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    234
    561
    media_image2.png
    Greyscale

component first
With respect to claims 1, 10-16, Prochnau discloses an optical arrangement comprising: a first component (4; see figure 1); a second component (1) movable relative to the first component; a stop (2; 3 or 88) comprising a stop face configured to liquid movement of the second component  in relation to the first component.
As to claim 2, wherein the optical arrangement is configured so that when the second component strikes the stop face the stop face absorbs kinetic energy from the second component.
As to claim 3, the first component has a carrying frame (col.9, lines 59-60) and the second component has a mirror (see col.9, line 56).
As to claim 4, wherein the first component has a carrying frame and the second component has a housing (see figure 1). 
As to claim 5-6, wherein the stop is detachably connected to the first component via a screw connection (an inherent element and must be present to connect the stop to the first component as intended).
As to claim 7, wherein the stop (2; 3 or 8) has a solid part connected to the first component. 
As to claim 8, it is apparent the stop has a metallic part connected to the first component.
As to claim 9, the stop face (2;3; 8) is solid. 	
As to claims 18-19, wherein the apparatus is a lithography projection system (see abstract).
Thus, Prochnau discloses substantially all of the limitations of the instant claims as discussed.  Prochnau does not expressly disclose the stop has a metal foam, wherein the stop face has a metallic material and wherein the metal foam is between the connecting component and the stop face, or the stop face is cylindrical, and the metallic connecting the component is cylindrical or wherein the stop face is slab-shaped and the metallic connecting component is slab-shaped or the stop has a slid part connected to the first component, and the solid part is integrally connected to the metal foam, as recited in the claims.  These features are well known in the art. 
For example, Martineau discloses a stop (30) has a metallic material with a solid stop face.  The stop has a metal foam (16) and wherein the stop face is cylindrical and the metallic connecting part component is cylindrical.   In view of such teachings, it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to employ the top with metal foam of Martineu into the optical arrangement of Prochnau for the purpose of limiting the movement of the second component/mirror as intended by Prochnau. 
As to claim 17, Prochnau as modified by Martineu, lacks to show that the metal foam has aluminum. Martineu suggests titanium, magnesium, tantalum, iron based alloys or ceramic or other ferromagnetic…(see col.8, lines 38-40).  In view of such teachings, it would have been obvious to a skilled artisan to select aluminum as the material of metal foam since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.
With respect to claim 20, Prochnau as modified by Martineu, does not expressly disclose a method for repairing an optical arrangement having step of replacing the stop with a different stop that also has a metal foam, as recited in the instant claim.  It is the Examiner’s position that when repaired the optical arrangement of Prochnau as modified by Martineu, one having ordinary skill in the art before the effective filling date of the claimed invention would obviously replace the stop of Prochnau as modified by Martineu with a different stop which also has a metal foam so that the optical arrangement can perform a same function as intended.  
Response to Arguments
Applicant's arguments filed May 10, 2022 have been fully considered but they are not persuasive.  The Applicant argued that it would not have been obvious to a person of ordinary skill in the art to modify Prochnau in view of Martineau in the manner demonstrated by the Examiner.  In order to support his position, the Applicant based on the problem of “damage can occur when a stop is used to limit movement between two components in a lithographic apparatus”  that is recognized by Prochau in the “Background” of his closure ( see col.2, lines 33-47).  Then, Applicant concluded that “ after reading Prochnau, it would not have been obvious to a person of ordinary skill the art to modify Prochnau to use a stop comprising a stop face configured to limit movement of two components in the manner covered by the claims”; the Examiner respectfully disagrees with the Applicant’s analysis since it is not quite true.  In fact, a skilled artisan would understand clearly that the prior art problem recognized by Prochnau could be avoided by exchanging the “regular” stop between two components in a lithographic apparatus by a stop having a metal foam as suggested by Martineau.  It is submitted that the subject matter as a whole of the present invention embodied by independent claim 1 would be obvious to one of ordinary skill in the art from the teachings of Marineau and from the discussion thereof occurring in the background of the invention of Prochnau.
In response to Applicant’s arguments that Martineau relates to entirely different technology from Prochnau, it has been held that the determination that a reference is from a non- analogous art is twofold.  First, we decide if the reference is within the field of the invention’s endeavor.  If it is not, we proceed to determine whether the reference is reasonably pertinent to the particular problem with which the invention was involved.  In re Wood, 202 USPO 171, 174.  In this case, one of ordinary skill in the art would come to same conclusion given that the prior art of Prochnau teachings clearly show that it would have been obvious to use a stop for the purpose of limiting the movement of two components and it would have been obvious of Martineau teachings show that a metal foam would make the stop to increase in strength (see col.2, lines 30-35).  These teachings provide a clear suggestion that the use of a stop having a metal foam for the purpose of limiting the movement of two components in an optical arrangement would be within the level of ordinary skill in the art. 
It is noted that the Applicant does not separately argue the patentability of the dependent claims.  Therefore it is submitted  that they additionally are not allowable over and above the patentability of independent claim.
	For the above reasons, the rejection of claims 1-20 is maintained.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUNG HENRY NGUYEN whose telephone number is (571)272-2124. The examiner can normally be reached Monday-Friday 7:00AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Toan Minh Ton can be reached on 571-272-2303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

HUNG HENRY NGUYEN
Primary Examiner
Art Unit 2882



Hvn
7/2/22


/HUNG V NGUYEN/Primary Examiner, Art Unit 2882